Name: Regulation No 183/66/EEC of the Commission of 18 November 1966 on the non-fixing of an additional amount for South African eggs
 Type: Regulation
 Subject Matter: Africa;  animal product;  trade;  EU finance
 Date Published: nan

 Official Journal of the European Communities 257 3602/66 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 19.11.66 REGULATION No 183/66/EEC OF THE COMMISSION of 18 November 1966 on the non-fixing of an additional amount for South African eggs exports of poultry eggs in shell ; whereas it will ensure that such poultry eggs in shell are exported to the Community only through the Egg Control Board, which is under permanent State supervision; whereas it will ensure also that compensatory payments for exports to the Community are so fixed that deliveries are not made at prices lower than the sluice-gate price fixed by the Community for poultry eggs in shell which is valid on the day of customs clearance ; Whereas the Government of the Republic of South Africa has, furthermore, stated that it is prepared :  to communicate to the Commission information on the quantities, delivery date, country of destination, frontier crossing point and the amount of the compensatory payments ;  to enable the Commission to exercise continuous supervision of the effectiveness of the measures it has taken in particular with regard to the calculation of compensatory payments ; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Republic of South Africa ; whereas, following these discussions, it may be assumed that the Republic of South Africa is in a position to abide by its guarantee ; whereas, consequently, there is no need to fix an additional amount in respect of imports of poultry eggs in shell originating in and coming from the Republic of South Africa ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation No 21 1 on the progressive establishment of a common organisation of the market in eggs, and in particular Article 6 (4) thereof; Having regard to Commission Regulation No 154/66/EEC2 of 25 October 1966 on fixing the additional amount for imports of poultry-farming products from third countries and repealing Regulation No 109, and in particular Article 4 thereof; Whereas, in order to avoid disturbances in trade in the products covered by Regulation No 21 caused by offers from third countries at prices lower than the sluice-gate price, the levies fixed in accordance with Article 4 of Regulation No 21 and reduced, where appropriate, in accordance with Article 5 of that Regulation, should be increased in each Member State by an additional amount equal to the difference between the free-at-frontier offer price and the sluice-gate price; Whereas the levies are not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas, by letter dated 10 November 1966, the Government of the Republic of South Africa stated that it was prepared to give such guarantees for HAS ADOPTED THIS REGULATION : Article 1 1 OJ No 30, 20.4.1962, p . 953/62 . 2 OJ No 191 , 26.10.1966, p. 3272/66. The levies fixed in accordance with Article 4 of Regulation No 21, and reduced, where appropriate, in accordance with Article 5 of that Regulation shall 258 Official Journal of the European Communities Article 2not, in accordance with the second subparagraph of Article 6 (3 ) of Regulation No 21 , be increased by an additional amount in respect of imports of eggs in shell (sub-heading No ex 04.05 A of the Common Customs Tariff) originating in and coming from the Republic of South Africa . This Regulation shall enter into force on the day following, its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1966. The "President For the Commission Walter HALLSTEIN